Name: Commission Regulation (EC) NoÃ 1896/2005 of 18 November 2005 amending Regulation (EC) NoÃ 887/2005 opening crisis distillation as provided for in Article 30 of Council Regulation (EC) NoÃ 1493/1999 for certain wines in Greece
 Type: Regulation
 Subject Matter: Europe;  trade policy;  food technology;  agricultural activity;  agricultural structures and production
 Date Published: nan

 19.11.2005 EN Official Journal of the European Union L 302/33 COMMISSION REGULATION (EC) No 1896/2005 of 18 November 2005 amending Regulation (EC) No 887/2005 opening crisis distillation as provided for in Article 30 of Council Regulation (EC) No 1493/1999 for certain wines in Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 33(1)(f) thereof, Whereas: (1) Commission Regulation (EC) No 887/2005 (2) opened crisis distillation under Article 30 of Regulation (EC) No 1493/1999 for certain wines produced in Greece. (2) Since this is the first time that crisis distillation has been applied in Greece, some practical problems have been encountered in launching the system. Certain producers wishing to deliver their wine for distillation may be unable to do so by the deadline set. To ensure that the measure is effective, therefore, the period for delivering the wine to distilleries as provided for in Regulation (EC) No 887/2005 should be extended until 31 January 2006. (3) Regulation (EC) No 887/2005 should therefore be amended accordingly. (4) To ensure continuity of the measure, this Regulation should apply from 15 November 2005. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The first paragraph of Article 4 of Regulation (EC) No 887/2005 is hereby replaced by the following: 1. The quantities of wine covered by approved contracts shall be delivered to the distilleries not later than 31 January 2006. The alcohol obtained shall be delivered to the intervention agency in accordance with Article 6(1) not later than 15 March 2006. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 15 November 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by the 2003 Act of Accession. (2) OJ L 148, 11.6.2005, p. 34.